Casa ss 19 1@4QA899e4LR_EPasuRPnemt FilPdePASE2P ange af & 2

 

 

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, if any) 1A COI ¥ L—|_¢.
was received by me on (date) =

 

(I I personally served the summons on the individual at (place)
on (date) ; or

 

 

 

 

 

“| | left the summons at the individual's residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there,
on (date) , and mailed a copy to the individual's last known address; or
Al I served the summons on (name of individual) bd OU Ge nro , who is
designated by law to accept service of process on behalf of (name of organization)
eco a 1 ia C_ on (date) t+ B- 2620 30r

“] T returned the summons unexecuted because

 

: Or

 

I Other (specify)

 

 

 

Oo
My fees are $ 4, 20 for travel and$_“T&-©©_ for services, for a total of $ Do. 0.00

I declare under penalty of perjury that this information is true.

Date: I! 15 ~- 202 LS

 

s Ce

 

 

 

‘<Servefs signature
NICKIESHA T GIBSON OF 17 Sade Marsh Wy)
SURZS= NOTARY PUBLIC, STATE OF CONNECTICUT Z LiQua hole CT Set Mors
My Commission Expires May 31, 2024 Printed name and title

 

 

 

Pb.B.2y 3 Helborous , a
Servers address Det47

Additional information regarding attempted service, ete:

 

 
“Case 3:19-cv-01999-VLB Document 8 Filed 01/15/20 Page 2 of 2

(tay,

   

 

were.
— ~ N. nde
ee eS
Dw ity
~. = . .
ne Pr A.
: eal ree : . \
om enn “—
ak CRDOIOY BRLICT AMA EY LOY i
epost, SSoTIgT BLULE Gb CORT, f
thE Speen ens epee meat!
VECKHEGH DA GI
Ne eee EE am ete tert thet
° : q ote
: i
. 4
° ‘ ut 1 1
